

Exhibit 10.8.1


CATHAY GENERAL BANCORP
2005 INCENTIVE PLAN


        1.    Purposes of the Plan.    


        The purpose of this Plan is to provide a means by which eligible
recipients of options and other Stock Awards may be given an opportunity to
benefit from increases in value of the Common Stock of Cathay General Bancorp, a
Delaware corporation (the “Company”), through the granting of Incentive Stock
Options, Nonstatutory Stock Options, Shares, Stock Units and Stock Appreciation
Rights. The Company, by means of the Plan, seeks to retain the services of the
group of persons eligible to receive Stock Awards or Cash Awards, to attract and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.


        2.    Definitions.    


        As used herein, the following definitions shall apply:


        (a)  "Administrator"  means the Board, any Committees or such delegates
as shall be administering the Plan in accordance with Section 4 of the Plan.


        (b)  "Affiliate"  means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
ownership interest as determined by the Administrator.


        (c)  "Applicable Laws"  means the requirements relating to the
administration of stock option and stock award plans under U.S. federal and
state laws, the Code, any stock exchange or quotation system on which the
Company has listed or submitted for quotation the Common Stock to the extent
provided under the terms of the Company's agreement with such exchange or
quotation system and, with respect to Awards subject to the laws of any foreign
jurisdiction where Awards are, or will be, granted under the Plan, the laws of
such jurisdiction.


        (d)  "Award"  means a Cash Award, Stock Award, or Option granted in
accordance with the terms of the Plan.
 

--------------------------------------------------------------------------------



 
        (e)  "Awardee"  means an Employee or Director of the Company or any
Affiliate who has been granted an Award under the Plan.


        (f)  "Award Agreement"  means a Cash Award Agreement, Stock Award
Agreement and/or Option Agreement, which may be in written or electronic format,
in such form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.


        (g)  "Board"  means the Board of Directors of the Company.


        (h)  "Cash Award"  means a bonus opportunity awarded under Section 12
pursuant to which a Participant may become entitled to receive an amount based
on the satisfaction of such performance criteria as are specified in the
agreement or other documents evidencing the Award (the "Cash Award Agreement").


        (i)  "Change in Control"  means any of the following, unless the
Administrator provides otherwise:


        i.      any merger or consolidation in which the Company shall not be
the surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),


        ii.     the sale of all or substantially all of the Company's assets to
any other person or entity (other than a wholly-owned subsidiary),


        iii.    the acquisition of beneficial ownership of a controlling
interest (including, without limitation, power to vote) the outstanding shares
of Common Stock by any person or entity (including a "group" as defined by or
under Section 13(d)(3) of the Exchange Act),


        iv.    the dissolution or liquidation of the Company,


        v.     a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees (the “Incumbent Directors”) cease to constitute a majority of the
Board; provided however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director, or
 
2

--------------------------------------------------------------------------------



 
        vi.    any other event specified by the Board or a Committee, regardless
of whether at the time an Award is granted or thereafter.


        (j)  "Code"  means the United States Internal Revenue Code of 1986, as
amended.


        (k)  "Committee"  means the compensation committee of the Board or a
committee of Directors appointed by the Board in accordance with Section 4 of
the Plan.


        (l)  "Common Stock"  means the common stock of the Company.


        (m)  "Company"  means Cathay General Bancorp, a Delaware corporation, or
its successor.


        (n)  "Conversion Award"  has the meaning set forth in
Section 4(b)(xi) of the Plan.


        (o)  "Director"  means a member of the Board.


        (p)  "Employee"  means a regular, active employee of the Company or any
Affiliate, including an Officer and/or Director. The Administrator shall
determine whether or not the chairman of the Board qualifies as an "Employee."
Within the limitations of Applicable Law, the Administrator shall have the
discretion to determine the effect upon an Award and upon an individual's status
as an Employee in the case of (i) any individual who is classified by the
Company or its Affiliate as leased from or otherwise employed by a third party
or as intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
locations of employment with the Company or an Affiliate or between the Company
and any Affiliate or between any Affiliates, (iv) any change in the Awardee's
status from an employee to a Director, and (v) at the request of the Company or
an Affiliate an employee becomes employed by any partnership, joint venture or
corporation not meeting the requirements of an Affiliate in which the Company or
an Affiliate is a party.


        (q)  "Exchange Act"  means the United States Securities Exchange Act of
1934, as amended.


        (r)  "Fair Market Value"  means, unless the Administrator determines
otherwise, as of any date, either the closing sale price for the Common Stock or
the closing bid if no sales were reported, or the average of the bid and ask
prices, as selected by the Administrator in its discretion, as reported in such
source as the Administrator shall determine.
 
3

--------------------------------------------------------------------------------


 
        (s)  "Grant Date"  means the date upon which an Award is granted to an
Awardee pursuant to this Plan.


        (t)  "Incentive Stock Option"  means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


        (u)  “Nasdaq” means the Nasdaq Global Select Market or its successor. 


        (v) "Nonstatutory Stock Option"  means an Option not intended to qualify
as an Incentive Stock Option.


        (w)  "Officer"  means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


        (x)  "Option"  means a right granted under Section 8 to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in the agreement or other documents evidencing
the Option (the "Option Agreement"). Both Options intended to qualify as
Incentive Stock Options and Nonstatutory Stock Options may be granted under the
Plan.


        (y)  "Participant"  means the Awardee or any person (including any
estate) to whom an Award has been assigned or transferred as permitted
hereunder.


        (z)  "Plan"  means this Cathay General Bancorp 2005 Incentive Plan.


        (aa)  "Qualifying Performance Criteria"  shall have the meaning set
forth in Section 13(b) of the Plan.


        (bb)  "Share"  means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.


        (cc)  “Stock Appreciation Right” means a right to receive cash and/or
shares of Common Stock based on a change in the Fair Market Value of a specific
number of shares of Common Stock granted under Section 11. 
 
4

--------------------------------------------------------------------------------


 
 (dd) "Stock Award"  means an award or issuance of Shares, Stock Units, Stock
Appreciation Rights or other similar awards made under Section 11 of the Plan,
the grant, issuance, retention, vesting and/or transferability of which is
subject during specified periods of time to such conditions (including continued
employment or performance conditions) and terms as are expressed in the
agreement or other documents evidencing the Award (the "Stock Award Agreement").


        (ee)  "Stock Unit"  means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share (or a fraction or multiple of
such value), payable in cash, property or Shares. Stock Units represent an
unfunded and unsecured obligation of the Company, except as otherwise provided
for by the Administrator.


        (ff)  "Subsidiary"  means any company (other than the Company) in an
unbroken chain of companies beginning with the Company, provided each company in
the unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.


        (gg)  "Termination of Employment"  shall mean ceasing to be an Employee
or Director, as determined in the sole discretion of the Administrator. However,
for Incentive Stock Option purposes, Termination of Employment will occur when
the Awardee ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or one of its Subsidiaries. The Administrator shall determine whether
any corporate transaction, such as a sale or spin-off of a division or business
unit, or a joint venture, shall be deemed to result in a Termination of
Employment.


        (hh)  "Total and Permanent Disability"  shall have the meaning set forth
in Section 22(e)(3) of the Code.


        3.    Stock Subject to the Plan.    


        (a)    Aggregate Limits.    Subject to the provisions of Section 14 of
the Plan, the aggregate number of Shares that may be issued pursuant to Awards
granted under the Plan is 3,131,854 Shares increased by up to 3,624,586 Shares
that are issuable upon exercise of options granted pursuant to the Company’s
Equity Incentive Plan (the “Prior Plan”) that terminate or expire or become
unexercisable for any reason without having been exercised in full after March
22, 2005. Shares subject to Awards that are cancelled, expire or are forfeited
shall be available for re-grant under the Plan. The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.


5

--------------------------------------------------------------------------------




            (b)    Code Section 162(m) Limits.    Subject to the provisions of
Section 14 of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Awardee shall not exceed
1,000,000. Notwithstanding anything to the contrary in the Plan, the limitations
set forth in this Section 3(b) shall be subject to adjustment under
Section 14(a) of the Plan only to the extent that such adjustment will not
affect the status of any Award intended to qualify as "performance based
compensation" under Code Section 162(m).


        4.    Administration of the Plan.    


        (a)    Procedure.    


        i.    Multiple Administrative Bodies.    The Plan shall be administered
by the Board, a Committee and/or their delegates.


        ii.    Section 162.    To the extent that the Administrator determines
it to be desirable to qualify Awards granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, Awards to
"covered employees" within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be "covered employees" in the future
shall be made by a Committee of two or more "outside directors" within the
meaning of Section 162(m) of the Code.


        iii.    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act
("Rule 16b-3"), Awards to Officers and Directors shall be made by the entire
Board or a Committee of two or more "non-employee directors" within the meaning
of Rule 16b-3.


        iv.    Other Administration.    The Board or a Committee may delegate to
an authorized officer or officers of the Company the power to approve Awards to
persons eligible to receive Awards under the Plan who are not (A) subject to
Section 16 of the Exchange Act or (B) at the time of such approval, "covered
employees" under Section 162(m) of the Code.


        v.    Delegation of Authority for the Day-to-Day Administration of the
Plan.    Except to the extent prohibited by Applicable Law, the Administrator
may delegate to one or more individuals the day-to-day administration of the
Plan and any of the functions assigned to it in this Plan. Such delegation may
be revoked at any time.
 
6

--------------------------------------------------------------------------------


 
vi. Nasdaq. In addition, the Plan will be administered in a manner that complies
with any applicable Nasdaq or stock exchange listing requirements.


        (b)    Powers of the Administrator.    Subject to the provisions of the
Plan and, in the case of a Committee or delegates acting as the Administrator,
subject to the specific duties delegated to such Committee or delegates, the
Administrator shall have the authority, in its discretion:


        i.      to select the Employees and Directors of the Company or its
Affiliates to whom Awards are to be granted hereunder;


        ii.     to determine the number of shares of Common Stock or amount of
cash to be covered by each Award granted hereunder;


        iii.    to determine the type of Award to be granted to the selected
Employees and Directors;


        iv.    to approve forms of Award Agreements for use under the Plan;


        v.    to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise and/or purchase price (if
applicable), the time or times when an Award may be exercised (which may or may
not be based on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term, and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;


        vi.     to correct administrative errors;


        vii.    to construe and interpret the terms of the Plan (including
sub-plans and Plan addenda) and Awards granted pursuant to the Plan;


        viii.   to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;
 
7

--------------------------------------------------------------------------------


 
        ix.  to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans and Plan
addenda;


        x.    to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
amendment is subject to Section 15 of the Plan and except as set forth in that
Section, may not impair any outstanding Award unless agreed to in writing by the
Participant;


        xi.     to allow Participants to satisfy withholding tax amounts by
electing to have the Company withhold from the Shares to be issued upon exercise
of a Nonstatutory Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined in such manner and
on such date that the Administrator shall determine or, in the absence of
provision otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;


        xii.    to authorize conversion or substitution under the Plan of any or
all stock options, stock appreciation rights or other stock awards held by
service providers of an entity acquired by the Company (the "Conversion
Awards"). Any conversion or substitution shall be effective as of the close of
the merger, acquisition or other transaction. The Conversion Awards may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator, with respect to options granted by the acquired entity; provided,
however, that with respect to the conversion of stock appreciation rights in the
acquired entity, the Conversion Awards shall be Nonstatutory Stock Options.
Unless otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;


        xiii.   to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;


        xiv.  to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation,
(A) restrictions under an insider trading policy and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers;
 
8

--------------------------------------------------------------------------------


 
        xv.  to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and


        xvi.   to make all other determinations deemed necessary or advisable
for administering the Plan and any Award granted hereunder.


        (c)    Effect of Administrator's Decision.    All decisions,
determinations and interpretations by the Administrator regarding the Plan, any
rules and regulations under the Plan and the terms and conditions of any Award
granted hereunder, shall be final and binding on all Participants and on all
other persons. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.


        5.    Eligibility.    


        Awards may be granted to Employees and Directors of the Company or any
of its Affiliates; provided that Incentive Stock Options may be granted only to
Employees of the Company or of a Subsidiary of the Company.


        6.    Term of Plan.    


        The Plan shall become effective upon its approval by the stockholders of
the Company. It shall continue in effect for a term of ten (10) years from the
date the Plan is approved by stockholders of the Company unless terminated
earlier under Section 15 of the Plan.


        7.    Term of Award.    


        The term of each Award shall be determined by the Administrator and
stated in the Award Agreement. In the case of an Option, the term shall be ten
(10) years from the Grant Date or such shorter term as may be provided in the
Award Agreement; provided that an Incentive Stock Option granted to an Employee
who on the Grant Date owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Subsidiary shall have
a term of no more than five (5) years from the Grant Date; and provided further
that the term may be ten and one-half (101/2) years (or a shorter period) in the
case of Options granted to Employees in certain jurisdictions outside the United
States as determined by the Administrator.
 
9

--------------------------------------------------------------------------------


 
        8.    Options.    


        The Administrator may grant an Option or provide for the grant of an
Option, either from time to time in the discretion of the Administrator or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition within the control of the Awardee or within the control of others.


        (a)    Option Agreement.    Each Option Agreement shall contain
provisions regarding (i) the number of Shares that may be issued upon exercise
of the Option, (ii) the type of Option, (iii) the exercise price of the Shares
and the means of payment for the Shares, (iv) the term of the Option, (v) such
terms and conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option or the Shares issued upon exercise of the Option and
forfeiture provisions, and (vii) such further terms and conditions, in each case
not inconsistent with this Plan as may be determined from time to time by the
Administrator.


        (b)    Exercise Price.    The per share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


        i.      In the case of an Incentive Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the Grant
Date; provided however that in the case of an Incentive Stock Option granted to
an Employee who on the Grant Date owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the Grant Date.


        ii.     In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date.


        iii.    Notwithstanding the foregoing, at the Administrator's
discretion, Conversion Awards may be granted in substitution and/or conversion
of options of an acquired entity, with a per Share exercise price of less than
100% of the Fair Market Value per Share on the date of such substitution and/or
conversion.
 
10

--------------------------------------------------------------------------------


 
        (c)    No Option Repricings.    Other than in connection with a change
in the Company’s capitalization (as described in Section 14(a) of the Plan), the
exercise price of an Option may not be reduced without stockholder approval.


        (d)    Vesting Period and Exercise Dates.    Options granted under this
Plan shall vest and/or be exercisable at such time and in such installments
during the period prior to the expiration of the Option's term as determined by
the Administrator. The Administrator shall have the right to make the timing of
the ability to exercise any Option granted under this Plan subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding any
Participant's right to exercise all or part of the Option.


        (e)    Form of Consideration.    The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment, either through the terms of the Option Agreement or at the time of
exercise of an Option. Acceptable forms of consideration may include:


        i.      cash;


        ii.     check or wire transfer (denominated in U.S. Dollars);


        iii.    subject to any conditions or limitations established by the
Administrator, other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, provided that prior to the date on which the Company
becomes subject to FAS 123R, such Shares shall, in the case of Shares acquired
by the Participant upon the exercise of an Option, have been owned by the
Participant for more than six months on the date of surrender;


        iv.    consideration received by the Company under a broker-assisted
sale and remittance program acceptable to the Administrator;


        v.     such other consideration and method of payment for the issuance
of Shares to the extent permitted by Applicable Laws; or


        vi.    any combination of the foregoing methods of payment.
 
11

--------------------------------------------------------------------------------


 
        9.    Incentive Stock Option Limitations/Terms.    


        (a)    Eligibility.    Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options.


        (b)    $100,000 Limitation.    Notwithstanding the designation
"Incentive Stock Option" in an Option Agreement, if and to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Awardee during any calendar
year (under all plans of the Company and any of its Subsidiaries) exceeds U.S.
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 9(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.


        (c)    Effect of Termination of Employment on Incentive Stock
Options.    


        i.    Generally.    Unless otherwise provided for by the Administrator,
upon an Awardee's Termination of Employment other than as a result of
circumstances described in Sections 9(c)(ii) and (iii) below, any outstanding
Incentive Stock Option granted to such Awardee, whether vested or unvested, to
the extent not theretofore exercised, shall terminate immediately upon the
Awardee's Termination of Employment; provided, however, that the Administrator
may in the Option Agreement specify a period of time (but not beyond the
expiration date of the Option) following Termination of Employment during which
the Awardee may exercise the Option as to Shares that were vested and
exercisable as of the date of Termination of Employment. To the extent such a
period following Termination of Employment is specified, the Option shall
automatically terminate at the end of such period to the extent the Awardee has
not exercised it within such period.


        ii.    Disability of Awardee.    Unless otherwise provided for by the
Administrator, upon an Awardee's Termination of Employment as a result of the
Awardee's disability, all outstanding Incentive Stock Options granted to such
Awardee that were vested and exercisable as of the date of the Awardee’s
Termination of Employment may be exercised by the Awardee until (A) one (1) year
following Awardee's Termination of Employment as a result of Awardee’s
disability, including Total and Permanent Disability; provided, however, that in
no event shall an Incentive Stock Option be exercisable after the expiration of
the term of such Option. If the Participant does not exercise such Option within
the time specified, the Option (to the extent not exercised) shall automatically
terminate.
 
12

--------------------------------------------------------------------------------


 
        iii.    Death of Awardee.    Unless otherwise provided for by the
Administrator, upon an Awardee's Termination of Employment as a result of the
Awardee's death, all outstanding Incentive Stock Options granted to such Awardee
that were vested and exercisable as of the date of the Awardee’s death may be
exercised until the earlier of (A) one (1) year following the Awardee's death or
(B) the expiration of the term of such Option. If an Incentive Stock Option is
held by the Awardee when he or she dies, the Incentive Stock Option may be
exercised, to the extent the Option is vested and exercisable, by the
beneficiary designated by the Awardee (as provided in Section 16 of the Plan),
the executor or administrator of the Awardee's estate or, if none, by the
person(s) entitled to exercise the Incentive Stock Option under the Awardee's
will or the laws of descent or distribution. If the Incentive Stock Option is
not so exercised within the time specified, such Option (to the extent not
exercised) shall automatically terminate.


iv. Other Terminations of Employment. The Administrator may provide in the
applicable Option Agreement for different treatment of Options upon Termination
of Employment of the Awardee than that specified above.


(d) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Adwardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.


        (e)    Transferability.    An Incentive Stock Option cannot be
transferred by the Awardee otherwise than by will or the laws of descent and
distribution, and, during the lifetime of such Awardee, may only be exercised by
the Awardee. If the terms of an Incentive Stock Option are amended to permit
transferability, the Option will be treated for tax purposes as a Nonstatutory
Stock Option. The designation of a beneficiary by an Awardee will not constitute
a transfer.
 
13

--------------------------------------------------------------------------------


 
        (f)    Exercise Price.    The per Share exercise price of an Incentive
Stock Option shall be determined by the Administrator in accordance with
Section 8(b)(i) of the Plan.


        (g)    Other Terms.    Option Agreements evidencing Incentive Stock
Options shall contain such other terms and conditions as may be necessary to
qualify, to the extent determined desirable by the Administrator, with the
applicable provisions of Section 422 of the Code.


        10.    Exercise of Option.    


        (a)    Procedure for Exercise; Rights as a Stockholder.    


        i.      Any Option granted hereunder shall be exercisable according to
the terms of the Plan and at such times and under such conditions as determined
by the Administrator and set forth in the respective Option Agreement.


        ii.     An Option shall be deemed exercised when the Company receives
(A) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option; (B) full payment for
the Shares with respect to which the related Option is exercised; and
(C) payment of all applicable withholding taxes.


        iii.    Shares issued upon exercise of an Option shall be issued in the
name of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.


        iv.    The Company shall issue (or cause to be issued) such Shares as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.


        (b)    Effect of Termination of Employment on Nonstatutory Stock
Options.    


        i.    Generally.    Unless otherwise provided for by the Administrator,
upon an Awardee's Termination of Employment other than as a result of
circumstances described in Sections 10(b)(ii) and (iii) below, any outstanding
Nonstatutory Stock Option granted to such Awardee, whether vested or unvested,
to the extent not theretofore exercised, shall terminate immediately upon the
Awardee's Termination of Employment; provided, however, that the Administrator
may in the Option Agreement specify a period of time (but not beyond the
expiration date of the Option) following Termination of Employment during which
the Awardee may exercise the Option as to Shares that were vested and
exercisable as of the date of Termination of Employment. To the extent such a
period following Termination of Employment is specified, the Option shall
automatically terminate at the end of such period to the extent the Awardee has
not exercised it within such period.
 
14

--------------------------------------------------------------------------------


 
        ii.    Disability of Awardee.    Unless otherwise provided for by the
Administrator, upon an Awardee's Termination of Employment as a result of the
Awardee's disability, all outstanding Nonstatutory Stock Options granted to such
Awardee that were vested and exercisable as of the date of the Awardee’s
Termination of Employment may be exercised by the Awardee until (A) one(1) year
following Awardee’s Termination of Employment as a result of Awardee’s
disability, including Total and Permanent Disability or (B) the expiration of
the term of such Option. If the Participant does not exercise such Option within
the time specified, the Option (to the extent not exercised) shall automatically
terminate.


        iii.    Death of Awardee.    Unless otherwise provided for by the
Administrator, upon an Awardee's Termination of Employment as a result of the
Awardee's death, all outstanding Nonstatutory Stock Options granted to such
Awardee that were vested and exercisable as of the date of the Awardee’s death
may be exercised until the earlier of (A) one (1) year following the Awardee's
death or (B) the expiration of the term of such Option. If a Nonstatutory Stock
Option is held by the Awardee when he or she dies, such Option may be exercised,
to the extent the Option is vested and exercisable, by the beneficiary
designated by the Awardee (as provided in Section 16 of the Plan), the executor
or administrator of the Awardee's estate or, if none, by the person(s) entitled
to exercise the Nonstatutory Stock Option under the Awardee's will or the laws
of descent or distribution. If the Nonstatutory Stock Option is not so exercised
within the time specified, such Option (to the extent not exercised) shall
automatically terminate.


(c) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Adwardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.
 
15

--------------------------------------------------------------------------------


 
        11.    Stock Awards.    


        (a)    Stock Award Agreement.    Each Stock Award Agreement shall
contain provisions regarding (i) the number of Shares subject to such Stock
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment for the Shares, (iii) the performance
criteria (including Qualifying Performance Criteria), if any, and level of
achievement versus these criteria that shall determine the number of Shares
granted, issued, retainable and/or vested, (iv) such terms and conditions on the
grant, issuance, vesting and/or forfeiture of the Shares as may be determined
from time to time by the Administrator, (v) restrictions on the transferability
of the Stock Award, and (vi) such further terms and conditions in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.


        (b)    Restrictions and Performance Criteria.    The grant, issuance,
retention and/or vesting of each Stock Award or the Shares subject thereto may
be subject to such performance criteria (including Qualifying Performance
Criteria) and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee.
Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
ninety (90) days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time (or in such other manner that complies with Section 162(m)).


        (c)    Forfeiture.    Unless otherwise provided for by the
Administrator, upon the Awardee's Termination of Employment, the Stock Award and
the Shares subject thereto shall be forfeited, provided that to the extent that
the Participant purchased any Shares, the Company shall have a right to
repurchase the unvested Shares at such price and on such terms and conditions as
the Administrator determines.
 
16

--------------------------------------------------------------------------------



 
        (d)    Rights as a Stockholder.    Unless otherwise provided by the
Administrator, the Participant shall have the rights equivalent to those of a
stockholder and shall be a stockholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant. Unless otherwise
provided by the Administrator, a Participant holding Stock Units shall be
entitled to receive dividend payments as if he or she was an actual stockholder.


(e) Stock Appreciation Rights.
 
i. General. Stock Appreciation Rights may be granted either alone, in addition
to, or in tandem with other Awards granted under the Plan. The Board may grant
Stock Appreciation Rights to eligible Participants subject to terms and
conditions not inconsistent with this Plan and determined by the Board. The
specific terms and conditions applicable to the Participant shall be provided
for in the Stock Award Agreement. Stock Appreciation Rights shall be
exercisable, in whole or in part, at such times as the Board shall specify in
the Stock Award Agreement.


ii. Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the grant date of the
Shares covered by the exercised portion of the Stock Appreciation Right (or such
other amount calculated with respect to Shares subject to the Award as the Board
may determine). The amount due to the Participant upon the exercise of a Stock
Appreciation Right shall be paid in such form of consideration as determined by
the Board and may be in cash, Shares or a combination thereof, over the period
or periods specified in the Stock Award Agreement. A Stock Award Agreement may
place limits on the amount that may be paid over any specified period or periods
upon the exercise of a Stock Appreciation Right, on an aggregate basis or as to
any Participant. A Stock Appreciation Right shall be considered exercised when
the Company receives written notice of exercise in accordance with the terms of
the Stock Award Agreement from the person entitled to exercise the Stock
Appreciation Right.
 
17

--------------------------------------------------------------------------------


 
iii. Nonassignability of Stock Appreciation Rights. Except as determined by the
Board, no Stock Appreciation Right shall be assignable or otherwise transferable
by the Participant except by will or by the laws of descent and distribution.


12.    Cash Awards.    


        Each Cash Award will confer upon the Participant the opportunity to earn
a future payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period of not less than one
(1) year.


        (a)    Cash Award.    Each Cash Award shall contain provisions regarding
(i) the target and maximum amount payable to the Participant as a Cash Award,
(ii) the performance criteria and level of achievement versus these criteria
which shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Cash Award prior to actual payment,
(vi) forfeiture provisions, and (vii) such further terms and conditions, in each
case not inconsistent with the Plan, as may be determined from time to time by
the Administrator. The maximum amount payable as a Cash Award may be a multiple
of the target amount payable, but the maximum amount payable pursuant to that
portion of a Cash Award granted under this Plan for any fiscal year to any
Awardee that is intended to satisfy the requirements for "performance based
compensation" under Section 162(m) of the Code shall not exceed U.S. $3,000,000.


        (b)    Performance Criteria.    The Administrator shall establish the
performance criteria and level of achievement versus these criteria which shall
determine the target and the minimum and maximum amount payable under a Cash
Award, which criteria may be based on financial performance and/or personal
performance evaluations. The Administrator may specify the percentage of the
target Cash Award that is intended to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Cash Award that is intended to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than 90 days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time (or in such other manner that complies with Section 162(m)).
 
18

--------------------------------------------------------------------------------


 
        (c)    Timing and Form of Payment.    The Administrator shall determine
the timing of payment of any Cash Award. The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify, may
permit an Awardee to elect for the payment of any Cash Award to be deferred to a
specified date or event. The Administrator may specify the form of payment of
Cash Awards, which may be cash or other property, or may provide for an Awardee
to have the option for his or her Cash Award, or such portion thereof as the
Administrator may specify, to be paid in whole or in part in cash or other
property.


        (d)    Termination of Employment.    The Administrator shall have the
discretion to determine the effect a Termination of Employment due to
(i) disability, (ii) death, or (iii) otherwise shall have on any Cash Award.


        13.    Other Provisions Applicable to Awards.    


        (a)    Non-Transferability of Awards.    Unless determined otherwise by
the Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. Subject to Section 9(e), the
Administrator may in its discretion make an Award transferable to an Awardee's
family member or any other person or entity as it deems appropriate. If the
Administrator makes an Award transferable, either at the time of grant or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.


        (b)    Qualifying Performance Criteria.    For purposes of this Plan,
the term "Qualifying Performance Criteria" shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years' results or to a designated comparison group, in each case as specified by
the Administrator in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average stockholders' equity;
(vii) total stockholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income, in aggregate or per
share; (xiv) operating profit or net operating profit; (xv) operating margin;
(xvi) return on operating revenue; (xvii) market share; (xviii) contract awards
or backlog; (xix) overhead or other expense reduction; (xx) growth in
stockholder value relative to the moving average of the S&P 500 Index or a peer
group index; (xxi) credit rating; (xxii) strategic plan development and
implementation (including individual performance objectives that relate to
achievement of the Company’s or any business unit’s strategic plan);
(xxiii) improvement in workforce diversity; (xxiv) growth of revenue, operating
income or net income; (xxv) efficiency ratio; (xxvi) ratio of nonperforming
assets to total assets; and (xxvii) any other similar criteria. The Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; and (E) any gains or losses
classified as extraordinary or as discontinued operations in the Company’s
financial statements.
 
19

--------------------------------------------------------------------------------


 
        (c)    Certification.    Prior to the payment of any compensation under
an Award intended to qualify as "performance-based compensation" under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).


        (d)    Discretionary Adjustments Pursuant to
Section 162(m).    Notwithstanding satisfaction of any completion of any
Qualifying Performance Criteria, to the extent specified at the time of grant of
an Award to "covered employees" within the meaning of Section 162(m) of the
Code, the number of Shares, Options or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Qualifying Performance Criteria may be reduced by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine.


        (e)    Compliance with Section 409A.    Notwithstanding anything to the
contrary contained herein, to the extent that the Administrator determines that
any Award granted under the Plan is subject to Code Section 409A and unless
otherwise specified in the applicable Award Agreement, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary for
such Award to avoid the consequences described in Code Section 409A(a)(1), and
to the maximum extent permitted under Applicable Law (and unless otherwise
stated in the applicable Award Agreement), the Plan and the Award Agreements
shall be interpreted in a manner that results in their conforming to the
requirements of Code Section 409A(a)(2), (3) and (4) and any Department of
Treasury or Internal Revenue Service regulations or other interpretive guidance
issued under Section 409A (whenever issued, the “Guidance”). Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement provides
otherwise, with specific reference to this sentence), to the extent that a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A and the Guidance is a “specified employee” (also as defined
thereunder), no distribution or payment of any amount shall be made before a
date that is six (6) months following the date of such Participant’s “separation
from service” (as defined in Section 409A and the Guidance) or, if earlier, the
date of the Participant’s death.
 
20

--------------------------------------------------------------------------------


 
        (f)    Deferral of Award Benefits. The Administrator may in its
discretion and upon such terms and conditions as it determines appropriate
permit one or more Participants whom it selects to (a) defer compensation
payable pursuant to the terms of an Award, or (b) defer compensation arising
outside the terms of this Plan pursuant to a program that provides for deferred
payment in satisfaction of such other compensation amounts through the issuance
of one or more Awards. Any such deferral arrangement shall be evidenced by an
Award Agreement in such form as the Administrator shall from time to time
establish, and no such deferral arrangement shall be a valid and binding
obligation unless evidenced by a fully executed Award Agreement, the form of
which the Administrator has approved, including through the Administrator’s
establishing a written program (the “Program”) under this Plan to govern the
form of Award Agreements participating in such Program. Any such Award Agreement
or Program shall specify the treatment of dividends or dividend equivalent
rights (if any) that apply to Awards governed thereby, and shall further provide
that any elections governing payment of amounts pursuant to such Program shall
be in writing, shall be delivered to the Company or its agent in a form and
manner that complies with Code Section 409A and the Guidance, and shall specify
the amount to be distributed in settlement of the deferral arrangement, as well
as the time and form of such distribution in a manner that complies with Code
Section 409A and the Guidance.


        14.    Adjustments upon Changes in Capitalization, Dissolution, Merger
or Asset Sale.    


        (a)    Changes in Capitalization.    Subject to any required action by
the stockholders of the Company, (i) the number and kind of Shares covered by
each outstanding Award, (ii) the price per Share subject to each such
outstanding Award, and (iii) each of the Share limitations set forth in
Section 3 of the Plan, shall be proportionately adjusted for any increase or
decrease in the number or kind of issued shares resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration."
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.
 
21

--------------------------------------------------------------------------------


 
        (b)    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised or the Shares
subject thereto issued to the Awardee and unless otherwise determined by the
Administrator, an Award will terminate immediately prior to the consummation of
such proposed transaction.


        (c)    Change in Control.    In the event there is a Change in Control
of the Company, as determined by the Board or a Committee, the Board or
Committee may, in its discretion, (i) provide for the assumption or substitution
of, or adjustment to, each outstanding Award; (ii) accelerate the vesting of
Options and terminate any restrictions on Cash Awards or Stock Awards; and/or
(iii) provide for termination of Awards as a result of the Change of Control on
such terms and conditions as it deems appropriate, including providing for the
cancellation of Awards for a cash payment to the Participant.


        15.    Amendment and Termination of the Plan.    


        (a)    Amendment and Termination.    The Administrator may amend, alter
or discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the stockholders of the Company in the manner and to the
extent required by Applicable Law. To the extent required to comply with Section
162(m), the Company shall seek re-approval of the Plan from time to time by the
stockholders. In addition, without limiting the foregoing, unless approved by
the stockholders of the Company, no such amendment shall be made that would:


        i.      materially increase the maximum number of Shares for which
Awards may be granted under the Plan, other than an increase pursuant to
Section 14 of the Plan;


        ii.     reduce the minimum exercise price at which Options may be
granted under the Plan;


        iii.     result in a repricing of Options by (x) reducing the exercise
price of outstanding Options or (y) canceling an outstanding Option held by an
Awardee and re-granting to the Awardee a new Option with a lower exercise price,
in either case other than in connection with a change in the Company’s
capitalization pursuant to Section 14 of the Plan; or
 
22

--------------------------------------------------------------------------------



 
        iv.    change the class of persons eligible to receive Awards under the
Plan.


        (b)    Effect of Amendment or Termination.    No amendment, suspension
or termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Participant and the Administrator, which agreement
must be in writing and signed by the Participant and the Company; provided
further that the Administrator may amend an outstanding Award in order to
conform it to the Administrator’s intent (in its sole discretion) that such
Award not be subject to Code Section 409A(a)(1)(B). Termination of the Plan
shall not affect the Administrator's ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.


        (c)    Effect of the Plan on Other Arrangements.    Neither the adoption
of the Plan by the Board or a Committee nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases. The value of Awards granted pursuant to the
Plan will not be included as compensation, earnings, salaries or other similar
terms used when calculating an Awardee’s benefits under any employee benefit
plan sponsored by the Company or any Subsidiary except as such plan otherwise
expressly provides.


        16.    Designation of Beneficiary.    


        (a)   An Awardee may file a written designation of a beneficiary who is
to receive the Awardee's rights pursuant to Awardee's Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary while employed with the Company, such beneficiary designation shall
remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Law.


        (b)   Such designation of beneficiary may be changed by the Awardee at
any time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee's death, the Company shall allow the executor or
administrator of the estate of the Awardee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee to exercise the Award to the extent permissible
under Applicable Law or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.
 
23

--------------------------------------------------------------------------------


 
        17.    No Right to Awards or to Employment.    


        No person shall have any claim or right to be granted an Award and the
grant of any Award shall not be construed as giving an Awardee the right to
continue in the employ of the Company or its Affiliates. Further, the Company
and its Affiliates expressly reserve the right, at any time, to dismiss any
Employee or Awardee at any time without liability or any claim under the Plan,
except as provided herein or in any Award Agreement entered into hereunder.


        18.    Legal Compliance.    


        Shares shall not be issued pursuant to the exercise of an Option or
Stock Award unless the exercise of such Option or Stock Award and the issuance
and delivery of such Shares shall comply with Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.


        19.    Inability to Obtain Authority.    


        To the extent the Company is unable to or the Administrator deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.


        20.    Reservation of Shares.    


        The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


        21.    Notice.    


        Any written notice to the Company required by any provisions of this
Plan shall be addressed to the Secretary of the Company and shall be effective
when received.
 
24

--------------------------------------------------------------------------------


 
        22.    Governing Law; Interpretation of Plan and Awards.    


        (a)   This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the state of Delaware.


        (b)   In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal, valid and enforceable, or
otherwise deleted, and the remainder of the terms of the Plan and/or Award shall
not be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


        (c)   The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.


        (d)   The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


        (e)   All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion. In the event
the Participant believes that a decision by the Administrator with respect to
such person was arbitrary or capricious, the Participant may request arbitration
with respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.


        (f)    Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected from amongst those members of
the Board who are neither Administrators nor Employees. If there are no such
members of the Board, the arbitrator shall be selected by the Board. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of Delaware. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.
 
25

--------------------------------------------------------------------------------


 
        23.    Limitation on Liability.    


        The Company and any Affiliate which is in existence or hereafter comes
into existence shall not be liable to a Participant, an Employee, an Awardee or
any other persons as to:
 
(a)    The Non-Issuance of Shares.    The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
(b)    Tax Consequences.    Any tax consequence realized by any Participant,
Employee, Awardee or other person due to the receipt, vesting, exercise or
settlement of any Option or other Award granted hereunder or due to the transfer
of any Shares issued hereunder. The Participant is responsible for, and by
accepting an Award under the Plan agrees to bear, all taxes of any nature that
are legally imposed upon the Participant in connection with an Award, and the
Company does not assume, and will not be liable to any party for, any cost or
liability arising in connection with such tax liability legally imposed on the
Participant. In particular, Awards issued under the Plan may be characterized by
the Internal Revenue Service (the “IRS”) as “deferred compensation” under the
Code resulting in additional taxes, including in some cases interest and
penalties. In the event the IRS determines that an Award constitutes deferred
compensation under the Code or challenges any good faith characterization made
by the Company or any other party of the tax treatment applicable to an Award,
the Participant will be responsible for the additional taxes, and interest and
penalties, if any, that are determined to apply if such challenge succeeds, and
the Company will not reimburse the Participant for the amount of any additional
taxes, penalties or interest that result.


        24.    Unfunded Plan.    


        Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.




26

--------------------------------------------------------------------------------



